                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

FREDDY RODRIGUEZ,

                   Plaintiff,
v.                                       Case No. 8:18-cv-1130-T-33AEP

ICON MANAGEMENT SERVICES, INC.,
ET AL.,

                   Defendants.
                                 /

                                 ORDER

     This matter is before the Court pursuant to the parties’

Joint Motion for Approval of FLSA Settlement and Dismissal

with Prejudice (Doc. # 55), filed on October 22, 2018. For

the following reasons, the Court defers ruling on the Motion

until the parties have filed the settlement agreement.                That

agreement must be filed by November 2, 2018.

I.   Background

     On May 8, 2018, Plaintiff Freddy Rodriguez filed this

action   against    River   Strand       Golf   &   Country   Club,   Inc.,

alleging claims for failure to pay overtime in violation of

the Fair Labor Standards Act. (Doc. # 1). On May 24, 2018,

the Court entered its FLSA Scheduling Order. (Doc. # 10).

River Strand filed an Answer and Affirmative Defenses on June


                                     1
21, 2018. (Doc. # 15).        Therein, River Strand asserted that

it was not Rodriguez’s employer. (Id. at 4).

        On June 29, 2018, Rodriguez filed a Motion for Leave to

Amend the Complaint to add two new parties as Defendants:

Icon     Management     Services,   Inc.    and   Heritage    Harbour

Management, Inc. (Doc. # 19).           On the same day, Rodriguez

filed    Answers   to   the   Court’s   Interrogatories,   but     those

answers were vastly incomplete. (Doc. # 20).            Specifically,

Rodriguez failed to state the amount of wages he claimed, and

he did not provide a calculation of the attorney’s fees

incurred. (Id.).        At the Court’s direction, Rodriguez filed

updated answers to the Court’s Interrogatories on July 13,

2018. (Doc. # 27). In the second round of answers to the

Court’s Interrogatories, Rodriguez claimed that he was owed

“$39,960.00     (unliquidated)”     and    that   his   attorney     had

incurred $7,700.00 in fees and costs. (Id.).

        Subsequently, the Court authorized Rodriguez to amend

the Complaint. (Doc. ## 29, 30). The Court dismissed River

Strand after the parties stipulated that it was not a proper

party to the action. (Doc. ## 46, 47). Icon Management and

Heritage Harbour filed a Verified Summary of Hours Worked by

Plaintiff and Wages Paid to Plaintiff on August 23, 2018.

                                    2
(Doc. # 48).      The very next day, Rodriguez once again amended

his   answers     to   the   Court’s       Interrogatories,     drastically

reducing the amount he claimed to be owed to only $419.58, an

amount which included liquidated damages. (Doc. # 49). The

third     round   of    answers   to       the   Court’s    Interrogatories

maintained that Rodriguez’s counsel had incurred $7,700.00 in

attorney’s fees and costs. (Id.).

        The parties were scheduled to mediate on October 8, 2018.

(Doc. # 51).      However, the mediator reported that the parties

settled prior to the mediation conference. (Doc. # 52).                 The

Court accordingly directed the parties to file a Motion for

Court Approval of the Settlement including “the amount to be

paid to Plaintiff (including liquidated damages), the payment

of Plaintiff’s attorney’s fees, and whether the issue of

attorney’s fees was negotiated separately from the amount to

be paid to Plaintiff for alleged FLSA violations.” (Id.).

        At this juncture, the parties have filed a Joint Motion

for Approval of FLSA Settlement and Dismissal with Prejudice

(Doc. # 55).           However, their Motion contains a glaring

defect: it does not disclose the amount that Rodriguez’s

counsel will receive under the settlement.                 The parties state

that the Court need not concern itself with the amount of

                                       3
attorney’s fees or the substance of the settlement agreement

because Rodriguez is being paid the full amount he requested.

In the alternative, the parties state that if the Court would

like access to this information, they agree to file the

settlement agreement in camera.

II.   Lynn’s Food Commandment to the Court

        A district court in the Eleventh Circuit must review the

settlement of an FLSA claim. Lynn’s Food Stores, Inc. v.

United States, 679 F.2d 1350, 1354 (11th Cir. 1982). The

parties cite to a variety of cases for the position that this

Court    need   not    inquire   into    the   matter   of    Rodriguez’s

attorney’s      fees   because   Rodriguez     received      all   amounts

claimed. The parties specifically state: “When, as here, a

plaintiff receives full compensation in settlement for his

FLSA claim, the Court need not scrutinize the settlement for

fairness.” (Doc. # 55 at 3).            In support of this position,

the parties rely on Bonetti v. Embarq Management Co., 715 F.

Supp. 2d 1222, 1226 (M.D. Fla. 2009), and Su v. Electronic

Arts, Inc., No. 6:05-cv-131-Orl-28JGG, 2006 WL 4792780 (M.D.

Fla. Aug. 29, 2006), report and recommendation adopted, 2007

WL 2780899 (M.D. Fla. Sept. 20, 2006).            Interestingly, both

Bonetti and Su entailed the full disclosure of attorney’s

                                    4
fees.

        Specifically,   in     Bonetti,    the   court   approved   a

settlement where the plaintiff received $3,000.00 and his

attorney received $2,500.00.       And in Su, a collective action,

the court approved a settlement in which the individual

workers received $482,320.00, the named plaintiff Su, who

initiated     the    action,    received    an   incentive   fee    of

$100,000.00, and plaintiffs’ counsel received $120,000.00.

Id. at *2.

        However, the Court is aware of a number of judicial

opinions, even a case decided by the Undersigned, declining

to evaluate attorney’s fees when a plaintiff receives full

compensation under the FLSA. See, e.g., Duncan v. Jim Fralin

Construction, Inc., No. 8:08-cv-779-T-33TBM, 2009 WL 910689,

at *1 (M.D. Fla. Apr. 2, 2009)(“Where the employer offers the

plaintiff full compensation on his FLSA claim, no compromise

is involved and judicial approval is not required.”).

        The Court takes this opportunity to explain its change

in position.        After deciding Duncan, the Court has been

presented with hundreds of FLSA settlements, and the Court

has come to understand that judicial review of attorney’s

fees is a vital component of ensuring the administration of

                                   5
justice in FLSA cases. This is especially so in cases where

the attorneys are hoping to receive a fee that is double,

triple, or even quadruple the amount the unpaid worker will

receive in FLSA wages.        More to the point, the Court finds

that is impossible to evaluate a FLSA settlement for fairness

without knowing the amount of attorney’s fees the plaintiff’s

attorney will receive under the settlement. See also Turner

v. Interline Brands, Inc., No. 3:16-cv-646-J-39PDB, 2016 WL

7973120, at *3 (M.D. Fla. Nov. 8, 2016)(“[T]he presence of

counsel on both sides does nothing to alter the need for

judicial oversight of FLSA settlement agreements.”).

     Thus, while some courts do not require judicial review

in “full compensation” cases, other courts have noted the

“obvious    problem”   with   FLSA       settlements   absent   judicial

review. See Turner, 2016 WL 7973120, at *3 (“Absent judicial

review of a settlement agreement it is impossible to ensure

that the employer has not improperly exercised the marked

advantage it enjoys over its employees in terms of bargaining

power.”).    For   example,     litigators       may   manipulate    the

settlement to effect an end-run around the policy concerns

articulated in both the FLSA and Lynn’s Food Stores. See Dees

v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1247 (M.D. Fla. 2010)

                                     6
(“[T]he district court should not become complicit in any

scheme or mechanism designed to confine or frustrate every

employee’s      knowledge       and   realization    of   FLSA      rights.”);

Boasci v. Imperial Spa & Salon, Inc., No. 6:13-cv-1520-Orl-

40KRS, 2015 U.S. Dist. LEXIS 122300, at *2 (M.D. Fla. Jan.

12,    2015)    (“[T]he   overwhelming       position     in   the    Eleventh

Circuit [is] that the FLSA charges district courts with the

duty to ensure the fairness of any resolution of a claim

arising under the statute.”).

       The Court agrees that judicial review of the settlement

agreement, including the amount to be paid to Rodriguez’s

counsel    is    required       to    effectuate    the   policy      concerns

articulated in Lynn’s Food Stores.             And, as explained below,

the Court will not allow the parties to file the settlement

agreement in camera.

       In sum, without more information, the Court cannot yet

determine      whether    the    parties    have    reached    “a    fair   and

reasonable resolution” of Rodriguez’s FLSA claims. Lynn’s

Food Stores, 679 F.2d at 1355. The parties are directed to

file    the     settlement       agreement    by     November        2,   2018.

Thereafter, the Court will undertake an analysis of the

settlement of this case.

                                        7
III. In Camera Review Violates Public Policy

     As   explained   by   the    Eleventh   Circuit   in   Brown   v.

Advantage Eng'g, Inc., 960 F.2d 1013, 1016 (11th Cir. 1992),

"Once a matter is brought before a court for resolution, it

is no longer solely the parties' case, but is also the

public's case."   American courts recognize a general right

"to inspect and copy public records and documents, including

judicial records and documents." Nixon v. Warner Comms.,

Inc., 435 U.S. 589, 597 (1978).

     The Eleventh Circuit has noted, "The operation of the

courts and the judicial conduct of judges are matters of

utmost public concern and the common-law right of access to

judicial proceedings, an essential component of our system of

justice, is instrumental in securing the integrity of the

process." Romero v. Drummond Co., 480 F.3d 1234, 1245 (11th

Cir. 2007)(internal citations omitted).          The court further

explained, "This right of access includes the right to inspect

and copy public records and documents.        This right of access

is not absolute, however.        The right of access does not apply

to discovery and, where it does apply, may be overcome by a

showing of good cause." Id.



                                   8
       The First Amendment to the United States Constitution

also    provides    a    qualified       right   of     access     to     trial

proceedings,     although    this    right       "has    a   more       limited

application in the civil context than it does in the criminal

[context]." Chicago Tribune Co. v. Bridgestone/Firestone,

Inc., 263 F.3d 1304, 1310 (11th Cir. 2001).                      “Where this

constitutional right of access applies, any denial of access

requires a showing that it is necessitated by a compelling

governmental interest and is narrowly tailored to serve that

interest." Id.

       The document at issue -- a settlement agreement in a

FLSA case -- does not fall into one of the categories, like

protecting minors, that are generally shielded from public

exposure. There is no suggestion, much less a showing, that

either party could suffer any harm if the public were to have

access to the terms of the settlement.             This is simply not a

case   where   it   is   necessary       or   appropriate    to     file   the

settlement documents in camera, and the parties have not shown

good cause to override the common law and First Amendment

rights of the public to review court documents. See Dees, 706

F. Supp. 2d at 1246-47 (“If presented in an FLSA action with

. . . a stipulation for dismissal . . . or the like, the

                                     9
